In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00212-CR
            No. 02-19-00213-CR
       ___________________________

       GABRIEL ESTRADA, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 2
            Tarrant County, Texas
    Trial Court No. 1532787W, 1517268D


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Gabriel Estrada appeals his convictions for aggravated assault of a

public servant and unauthorized use of a vehicle.          See Tex. Penal Code Ann.

§§ 22.02(b)(2)(B), 31.07. Appellant had been on deferred adjudication community

supervision for both offenses, but the trial court adjudicated him guilty after finding

that he had violated his community supervision by committing new offenses. The

trial court sentenced appellant to two years’ incarceration for the state-jail felony of

unauthorized use of a vehicle and 20 years’ confinement for the first-degree felony

aggravated assault of a public servant.        Although the trial court did not orally

pronounce fines at the adjudication hearing, the trial court’s judgment for

unauthorized vehicle use imposes a fine of $200, and the judgment for aggravated

assault of a public servant imposes a $600 fine.

      Upon concluding that “no legally non-frivolous grounds for appeal” exist,

appellant’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. See Anders v. California, 386 U.S. 738,

744–45, 87 S. Ct. 1396, 1400 (1967). Although not identifying the judgment error we

describe below, counsel’s brief and motion meet the requirements of Anders v.

California, which requires presenting a professional evaluation of the entire record

demonstrating why there are no arguable grounds for relief. Id., 87 S. Ct. at 1400. We

have independently examined the entire record, as is our duty upon the filing of an

Anders brief. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

                                           2
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.); see also Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Although provided a copy of the

record, appellant declined to file a pro se response. The State agreed with appellant’s

counsel’s assessment of the case and has not filed a brief.

      After carefully reviewing the record and counsel’s brief,1 we have determined

that the judgments adjudicating guilt, and incorporated orders to withdraw funds from

appellant’s inmate trust account, should be modified to delete the fines imposed.

Although the trial court’s original deferred-adjudication orders contained fines, the

trial court did not orally assess fines as part of appellant’s sentences after adjudicating

appellant guilty and revoking his deferred adjudication community supervision in both

cases. Therefore, the trial court could not impose fines in the written judgments

adjudicating guilt. See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004).

Accordingly, we modify the trial court’s judgments adjudicating guilt, and the

incorporated orders to withdraw funds from appellant’s inmate trust account, to

delete the fines. See id.; Polk v. State, Nos. 02-19-00152-CR, 02-19-00153-CR, 02-19-




      1
         Based on our stringent review of the record and our conclusion that the
appeals are indeed frivolous but for the clear modifiable errors in the judgments,
abating the appeals for the appointment of new appellate counsel to brief this
arguable issue that is governed by clear authority would result in a waste of resources
for all involved. See Bray v. State, 179 S.W.3d 725, 729–30 (Tex. App.—Fort Worth
2005, no pet.) (en banc) (modifying judgment in Anders appeal and affirming judgment
as modified rather than abating appeal for appointment of new counsel).


                                            3
00154-CR, 2020 WL 938149, at *1–2 (Tex. App.––Fort Worth Feb. 27, 2020, pet.

ref’d) (mem. op., not designated for publication).

      Except for these modifications to the judgments and incorporated withdrawal

orders, we agree with counsel that these appeals are wholly frivolous and without

merit. Our independent review of the records reveals nothing further that might

arguably support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We

grant counsel’s motion to withdraw, modify the trial court’s judgments and

incorporated orders to withdraw funds to delete the fines, and affirm the judgments

as modified. See Tex. R. App. P. 43.2(b); Bray, 179 S.W.3d at 729.


                                                     /s/ Bonnie Sudderth
                                                     Bonnie Sudderth
                                                     Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 11, 2021




                                           4